A petition for review of an opinion of the Committee on the Unauthorized Practice of Law having been filed by petitioner, Riverview Professional Service, pursuant to Rule L22-3A, and the Court having considered the same,
*219It is ORDERED that the petition for review seeking review of the decision of the Committee on the Unauthorized Practice of Law in respect of the appearance of Riverview Professional Services’ nurses as “authorized representatives” of insurance companies at Personal Injury Protection arbitrations is granted.